Citation Nr: 1203431	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, and if so, is service connection warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the San Antonio, Texas, VA office on Travel Board in October 2011; a transcript of the hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

Although the RO reopened service connection for a right knee disorder in the September 2007 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 
83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matter of entitlement to service connection for a right knee disorder, based on de novo review, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A March 1988 RO decision denied service connection for a right knee disorder.

2.  The evidence associated with the claims file subsequent to the March 1988 RO decision regarding the claim for service connection for a right knee disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1988 RO decision which denied service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this aspect of the case.  

New and Material Evidence - Legal Criteria

In a March 1988 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder.  The Veteran filed a timely notice of disagreement (NOD) in February 1989.  The Board issued a Statement of the Case (SOC) in April 1989.  The Veteran failed to perfect his appeal and the March 1988 RO decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thus, the March 1988 rating decision, in which the appellant's right knee disorder service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not perfect an appeal of the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.

In June 2007, the Veteran filed a claim to reopen a claim of entitlement to service connection for a right knee disorder.  A September 2007 decision granted the claim to reopen, but continued the previous denial.  The September 2007 decision denied the claim for service connection for a right knee disorder because the evidence showed that the right knee disorder was not incurred in or aggravated by active service.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Right Knee Disorder

The evidence of record at the time of the March 1988 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA medical records which cover a period through 1988.  The service treatment records show that the Veteran injured his right knee in service.  A 
January 1988 VA examination report reflects a normal right knee.

In the March 1988 RO decision, the RO denied service connection for a right knee disorder, finding no current right knee disability.  For evidence to be new and material regarding a right knee disorder, it would have to tend to show that the Veteran has a current right knee disability.  

Evidence added to the record since March 1988 includes VA and private treatment records which show a current right knee disability.  In a May 2007 private VA opinion, the private examiner opined that the Veteran's current right knee disability was an exacerbation of the right knee injury in service.  In an August 2007 VA medical examination, the VA examiner diagnosed degenerative arthritis of the right knee.  In a March 2008 private opinion, the private examiner opined that it was possible that the Veteran's current right knee disability was related to the knee injury in service.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the May 2007 and March 2008 private opinions show that the Veteran's current right knee disability may be related to the right knee injury in service.  

Based on this additional evidence, the Board finds that the evidence received since the March 1988 RO decision regarding the Veteran's claim for service connection for a right knee disorder is new and material, as it relates to an unestablished fact that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a right knee disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen service connection for a right knee disorder is granted.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim for service connection for a right knee disorder.  38 C.F.R. 
§ 19.9 (2011).

At the Veteran's October 2011 hearing before the undersigned, the veteran testified that he has received benefits from the Social Security Administration (SSA) for the past twelve years.  He did not indicate on what disability those benefits were based.  In an April 2006 private treatment record, the private examiner reported that the Veteran had been receiving Supplemental Security Income (SSI) benefits from the SSA for two and a half years.  

The Board notes that SSI benefits can be awarded based on the presence of disability, and likely were in the Veteran's case.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility as age 65 or older; blindness; or disability).  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives benefits from the SSA which are based on the determination of disability, those records are potentially relevant and should be obtained.  In this case, VA has not attempted to obtain any records in SSA's possession concerning the Veteran's receipt of SSI benefits.  As any such records are potentially relevant to the claim on appeal, they should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (extending the duty to obtain SSA records to claims to reopen).  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are potentially pertinent to the Veteran's claims because the disabilities that gave rise to SSA disability are not indicated, so it cannot be determined at this point the significance of the SSA records, including whether they involve the right knee.  Accordingly, upon remand, the RO should attempt to obtain a copy of the decision granting SSA disability benefits and all supporting medical documentation.

The most recent VA treatment records in the claims file are dated in 
September 2008.  Because the Veteran has indicated that he has continued to receive regular treatment for his right knee disorder since that time, there are likely additional VA treatment records potentially relevant to the claim that are outstanding.  Because these may include records that are potentially relevant to the Veteran's claim for service connection for a right knee disorder, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of any SSA decision awarding or denying SSI benefits for the Veteran, copies of all medical records upon which any such SSA benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be delineated in the claims folder. 

2.  The RO/AMC should obtain and associate with the claims file records from the VA Medical Center in Corpus Christi, Texas, dated from September 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA and/or SSA records are unavailable.  

4.  Thereafter, after any other development deemed necessary, including obtaining a supplemental opinion, the RO/AMC should readjudicate the issue of service connection for a right knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


